ICJ_006_FrenchNationalsEgypt_FRA_EGY_1950-03-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA PROTECTION
DE RESSORTISSANTS ET PROTÉGÉS
FRANÇAIS EN ÉGYPTE
(DÉSISTEMENT)

ORDONNANCE DU 29 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE PROTECTION
OF FRENCH NATIONALS AND
PROTECTED PERSONS IN EGYPT

(DISCONTINUANCE)

ORDER OF MARCH 29th, 1950
Le présent avis doit être cité comme suit :

« Protection de ressortissants français en Égypte,
avis consultatif : C. I. J. Recueil 1950, p. 59.»

This Opinion should be cited as follows:

“Protection of French nationals in Egypt,
Advisory Opinion: I.C.J. Reports 1950, p. 59.”

 

No de vente: 34
Sales number

 

 

 
1950
Le 29 mars
Rôle général
n° 6

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1950

Ordonnance rendue le 29 mars 1950

AFFAIRE RELATIVE A LA PROTECTION
DE RESSORTISSANTS ET PROTEGES
FRANÇAIS EN ÉGYPTE
(DÉSISTEMENT)

Présents : M. GUERRERO, faisant fonctions de Président ; M. Bas-
DEVANT, Président; MM. ALVAREZ, HACKWORTH,
WINIARSKI, ZORICIC, DE VISSCHER, Sir Arnold MCNAIR,
M. KLAESTAD, BADAWI PacHa, MM. Kry Lov, READ,
Hst Mo, AZEVEDO, juges ; M. HAMBRO, Grefier.

La Cour internationale de Justice,

ainsi composée,

après délibéré en Chambre du Conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 69 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, déposée et enregistrée au Greffe de la Cour le
13 octobre 1949, par laquelle le Gouvernement de la République
française, invoquant la Convention de Montreux du 8 mai 1937
concernant l’abrogation des capitulations en Egypte, introduisait
une instance contre le royaume d'Égypte en V’affaire relative à la
protection de ressortissants et protégés français en Egypte ;

Vu ja désignation de M. J. Rivière, ambassadeur de France à
La Haye, comme agent du Gouvernement français, et de Iskander
Bey el Wahhabi, ministre d'Égypte à La Haye, comme agent du
Gouvernement égyptien, ensuite remplacé, en la même qualité,
par Mohamed Ali Sadek Bey, ministre d'Égypte à La Haye;

Considérant que cette requête, conformément à l’article 40,
paragraphe 3, du Statut de la Cour, a été communiquée aux Mem-

4
60 PROTECTION DE RESSORTISSANTS FRANÇAIS EN ÉGYPTE

bres des Nations Unies, par l'entremise du Secrétaire général,
ainsi qu’aux autres Etats admis à ester en justice devant la Cour ;

Considérant qu'elle a été également notifiée, conformément à
l'article 63, paragraphe prentier, du Statut, aux États, autres que
les États en cause, qui sont parties à la Convention de Montreux
concernant l’abrogation des capitulations en Egypte ;

Considérant que, par lettre du 21 février 1950, enregistrée au
Greffe le 23 février, agent du Gouvernement français a fait savoir
que, les mesures prises à l’encontre des personnes, biens, droits et
intéréts de ressortissants et protégés francais ayant été levées par
le Gouvernement égyptien, le litige se trouvait virtuellement
aplani; que, par conséquent, le Gouvernement de la République
française renonçait à poursuivre la procédure et demandait que
son action fût rayée du rôle de la Cour, conformément à l’article 69
du Règlement ;

Considérant que le Gouvernement égyptien avait déjà fait acte
de procédure et qu'en conséquence, conformément à l’article 69,
paragraphe 2, du Règlement, il était nécessaire de fixer un délai
dans lequel ce Gouvernement aurait à déclarer s’il s’opposait au
désistement du Gouvernement français ;

Considérant que, par lettre du 2 mars 1950, le Greffier a informé
l'agent du Gouvernement égyptien que la Cour, conformément
audit article 69, paragraphe 2, du Règlement, avait fixé, à cet effet,
un délai expirant le 22 mars 1950 et que, faute par lui de faire
opposition dans ce délai, le désistement serait réputé acquis ;

Considérant qu'aucune réponse n’est parvenue à la Cour dans
le délai fixé ;

La Cour
prend acte du désistement du Gouvernement français de l'instance
introduite par la requête du 13 octobre 1949 ;

ordonne que l'affaire soit rayée du rôle de la Cour.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-neuf mars mil neuf cent
cinquante, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement français et au Gouvernement égyptien.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
